PER CURIAM.
Petitioner, Samora Raney, seeks a writ of habeas corpus directing the lower court to grant an immediate hearing for the purposes of setting bond and reasonable conditions for pretrial release.
The Petitioner was arrested for home invasion robbery and is being held without bond. The State filed a Motion for Pretrial Detention pursuant to section 907.041(4)(a)(12), Florida Statutes, and Florida Rule of Criminal Procedure 3.132.
The court held a hearing on the motion. The Petitioner correctly points out that neither the court’s oral pronouncement, nor its written order contained any findings of fact or conclusions of law as required by rule 3.132(c)(2) and section 907.041(4)(I). The State concedes this was error.
The petition is granted and the matter is remanded to the lower court for an immediate hearing to further determine the issue of pretrial release or detention in accordance with the statute and the rule.
PETITION GRANTED and REMANDED WITH INSTRUCTIONS.
SAWAYA, LAWSON and JACOBUS, JJ., concur.